Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 17, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0325225 A1 to Dinan.
As to claim 1, Dinan discloses A communication method, comprising: 
receiving scheduling information from an access network device, wherein the scheduling information indicates at least one uplink subframe, wherein the scheduling information comprises a first indication field and a second indication field (Figs. 4, 6, 9 and 20, paragraphs 247-249, disclosing receiving a DCI [“scheduling information”] at the UE/terminal [see Fig. 4, disclosing internal components of a UE, including processors and “instructions”] from the eNB that comprises two fields: a first field and a second field, both applicable to an uplink subframe); 

sending first uplink information in the first uplink subframe by using the second mode in response to the first indication field indicating that each of the at least one uplink subframe is applicable to the first mode and further in response to the second indication field indicating that the first uplink subframe is applicable to the second mode (Figs. 4, 6, 9 and 20, paragraphs 247-249, disclosing receiving a DCI [“scheduling information”] from the eNB that comprises two fields: a first field and a second field, both applicable to an uplink subframe, where the first field “may indicate uplink resources for an uplink subframe of the LAA cell, e.g., resource block assignment, transmission format, MCS, RV” [teaching “first mode”], and the second field “may indicate a first starting position (or a gap period) in a plurality of starting positions (or gap periods) in the uplink subframe” [teaching “second mode”], both fields applicable to the same uplink frame [i.e., “each of the at least one uplink subframe” and “a first uplink subframe”], further teaching, in steps 2030 and 2040, Fig. 20, that transport blocks are constructed (and then transmitted) in accordance with the first and second fields, i.e., in response to and after receiving 
As to claim 4, Dinan discloses the method as in the parent claim 1. 
Dinan further discloses further comprising: sending second uplink information in a second uplink subframe by using the first mode, wherein the second uplink subframe is an uplink subframe other than the first uplink subframe in the at least one uplink subframe (Figs. 4, 6, 9 and 20, paragraphs 247-249, disclosing receiving a DCI [“scheduling information”] from the eNB that comprises two fields: a first field and a second field, both applicable to an uplink subframe, where the first field “may indicate uplink resources for an uplink subframe of the LAA cell, e.g., resource block assignment, transmission format, MCS, RV” [teaching “first mode”], and the second field “may indicate a first starting position (or a gap period) in a plurality of starting positions (or gap periods) in the uplink subframe” [teaching “second mode”], both fields applicable to the same uplink frame [i.e., “each of the at least one uplink subframe” and “a first uplink subframe”], further teaching, in steps 2030 and 2040, Fig. 20, that transport blocks for this uplink subframe are constructed (and then transmitted) in accordance with the first and second fields, in particular the first field, which discloses and teaches generally “ending … uplink information in [an] … uplink subframe by using the first mode”; further see paragraphs 189, 216, 227-228 and Figs. 10-11, disclosing a plurality of multiple UL subframes, thus teaching second UL subframe, and thus this teaching of a second UL subframe different from the first UL subframe, in view of the teaching of “ending … uplink information in [an] … uplink subframe by using the first mode”, is sufficient to reject this limitation).
AS to claims 9 and 17, please see rejection for claim 1.
AS to claims 12 and 20, please see rejection for claim 4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 10-11, 18-19, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0325225 A1 to Dinan, in view of U.S. Patent Publication No. 2020/0170006 A1 to Wang.
As to claim 2, Dinan discloses the method as in the parent claim 1. 
Dinan does not appear to explicitly disclose “wherein the sending first uplink information in the first uplink subframe by using the second mode comprises: starting to send the first uplink information in a slot second in position in the first uplink subframe, wherein the first uplink subframe is an uplink subframe first in position in the at least one uplink subframe.”
Wang discloses wherein the sending first uplink information in the first uplink subframe by using the second mode comprises: starting to send the first uplink information in a slot second in position in the first uplink subframe, wherein the first uplink subframe is an uplink subframe first in position in the at least one uplink subframe. (Figs. 9 and 10 and paragraphs 56-57, disclosing that the UL transmission in a subframe [i.e., the recited “first uplink subframe”, which is also “an uplink subframe first in position 
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Wang, in conjunction with and to modify the combined teachings of Dinan, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Dinan’s first field may be modified to indicate the mode of transmission disclosed in Wang, and that Wang and Dinan are combinable because there are both in the same field of endeavor with regard to resource allocation and assignment, especially utilizing LBT Listen before talk. The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (Wang, paragraphs 1-20 and 42; Dinan, paragraphs 127-134, 183-190).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, Dinan discloses the method as in the parent claim 1. 
Dinan does not appear to explicitly disclose “wherein the sending first uplink information in the first uplink subframe by using the second mode comprises: stopping sending the first uplink information in a slot first in position in the first uplink subframe, wherein the first uplink subframe is the last uplink subframe in the at least one uplink subframe”
Wang discloses wherein the sending first uplink information in the first uplink subframe by using the second mode comprises: stopping sending the first uplink information in a slot first in position in the first uplink subframe, wherein the first uplink subframe is the last uplink subframe in the at least one uplink subframe (Figs. 9 and 10 and paragraphs 56-57, disclosing that the UL transmission in a subframe 
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Wang, in conjunction with and to modify the combined teachings of Dinan, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Dinan’s first field may be modified to indicate the mode of transmission disclosed in Wang, and that Wang and Dinan are combinable because there are both in the same field of endeavor with regard to resource allocation and assignment, especially utilizing LBT Listen before talk. The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (Wang, paragraphs 1-20 and 42; Dinan, paragraphs 127-134, 183-190).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5, Dinan discloses the method as in the parent claim 4. 
Dinan discloses “according to channel listening result” (paragraphs 127-130: Listen before talk LBT procedure)
Dinan does not appear to explicitly disclose “wherein the sending second uplink information in the second uplink subframe by using the first mode comprises: determining, according to a channel listening result, that a starting moment for sending the second uplink information in the second uplink 
Wang discloses wherein the sending second uplink information in the second uplink subframe by using the first mode comprises: determining that a starting moment for sending the second uplink information in the second uplink subframe is located in a slot first in position in the second uplink subframe or a slot second in position in the second uplink subframe; and sending the second uplink information in the second uplink subframe. (Figs. 9 and 10 and paragraphs 56-57, disclosing that the UL transmission in a subframe [i.e., which may be the recited “second uplink subframe”] may begin in either symbols 0 or 7 in LTE, which discloses “a slot first/second in position in the second uplink subframe”, or in slots 0 or 1 in NR, which also discloses “a slot first/second in position in the second uplink subframe”)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Wang, in conjunction with and to modify the combined teachings of Dinan, to reject the limitations of this claim, by incorporating the condition of according to a channel listening result disclosed in Dinan, with the teachings of Wang discussed above. IN particular, it would have been obvious to a PHOSITA that Dinan’s first field may be modified to indicate the mode of transmission disclosed in Wang, and that Wang and Dinan are combinable because there are both in the same field of endeavor with regard to resource allocation and assignment, especially utilizing LBT Listen before talk. The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (Wang, paragraphs 1-20 and 42; Dinan, paragraphs 127-134, 183-190).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the 
AS to claims 10 and 18, please see rejection for claim 2.
AS to claims 11 and 19, please see rejection for claim 3.
AS to claims 13, please see rejection for claim 5.

Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463